Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 are pending.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 1/8/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: 
In claim 1, line 7, the phrase “to inject the composition for treatment to be injected into the plurality of pores” is verbose and confusing.  Consider, “to inject the composition for treatment 
In claim 4, line 3, the final “thereby” is unnecessary. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler et al. (US 2008/0058783) in view of Jeong et al. (US 2003/0099675). 
Altshuler et al. teaches handheld photocosmetic devices that can be utilized to apply EMR to the skin, e.g., to achieve fractional treatment of the skin (e.g. abstract).  Altshuler et al. teach a method comprising the steps of:
-forming a plurality of pores (micro-holes or islets) on a surface of skin using an apparatus for forming a delivery path for a composition for treatment (e.g. paragraph 0155, 0162, 0184); and 
- a step of applying a composition for treatment on the surface of the skin to inject the composition for treatment into the plurality of pores, including pharmaceutical agents (e.g. paragraphs 0155, 0166, 0168-0170, 0172).  
Altshuler et al. do not teach a step of preparing a composition for treatment by stirring a powder-type preparation and a solvent.  This is made up for by the teachings of Jeong et al. 
Jeong et al. teach a step of preparing a composition for treatment by stirring a powder-type preparation and a solvent (e.g. paragraph 0009, 0010, 0043, Examples). Jeong et al. teach the formulations are useful in medical and pharmaceutical fields such as drug delivery (e.g. abstract; paragraphs 0004 and 0005). 
Regarding Claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing to select the composition of Jeong et al. for use in the method of Altshuler et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have been motivated because Altshuler et al. teach the use of compositions comprising pharmaceutical agents, but provide no details on the remainder of the composition ingredients or the method of producing the composition.  One of ordinary skill in the art would have predicted success as Jeong et al. teach compositions and methods for delivering pharmaceutical agents, which are suggested by Altshuler et al. 
Regarding Claims 2-4, 7, and 8, Jeong et al. further teach a step of preparing the powder-type preparation comprising: a step of preparing a liquid material comprising monoolein-melt solution; a step of preparing a dispersion using the liquid material; a step of preparing an excipient comprising a therapeutic ingredient; and a step of granulating the powder-type preparation using the excipient and the dispersion, wherein the step of preparing the liquid material comprises: a step of preparing an oil phase solution comprising monoolein; and a step of preparing a water phase solution comprising glycerin and a surfactant and wherein in the step of preparing the dispersion, the oil phase solution and the water phase solution are mixed and oil phase particles of the oil phase solution are fractionated by the surfactant (e.g. paragraphs 0013-0041; Examples; Claim 23, 28 and 30). 
Regarding Claims 10 and 11, Altshuler et al. further teach that in the step of forming the plurality of pores on the surface of skin, the plurality of pore have a diameter of 10 µm to 1 mm (which overlaps the range of 200 µm or less) on the surface of the skin, and are formed by light having a wavelength in a range of 300-11,000 nm (which overlaps the range of 1800nm or higher to 2000nm or less) (e.g. paragraph 0025, 0095-0096, 0120-0121).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Altshuler et al. (US 2008/0058783) in view of Jeong et al. (US 2003/0099675), as applied to claims 1-4, 7, 8, 10 and 11, and further in view of Sand et al. (US 2009/0053290). 
Regarding Claims 1-4, 7, 8, 10 and 11, the teachings of Altshuler and Jeong are described supra. Jeong et al. teach the inclusion of vitamins (e.g. paragraph 0034), but do not specifically teach vitamin C or vitamin A.  This is made up for by the teachings of Sand et al. 
Sand et al. teach transdermal delivery compositions and topical compositions for application to the skin (e.g. abstract). Sand et al. teach the composition may include vitamin C or vitamin A (retinol) (e.g. paragraphs 0107, 0184, 0186, 0261; Claim 25 and 43). Sand et al. teach that the composition may be paired with laser-based skin remodeling (e.g. abstract, 0176; Claim 75).
Regarding Claim 6, it would have been obvious to one of ordinary skill in the art to have selected vitamins A or C as taught by Sand et al. for use in the method of Altshuler and Jeong et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both Sand and Jeong are useful as compositions comprising cosmetic and pharmaceutical ingredients, including vitamins, and one of ordinary skill would have been motivated in order to provide the benefits of skin treatment, as taught by Sand et al.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler et al. (US 2008/0058783) in view of Worle et al. (US 2007/0134336).
Altshuler et al. teaches handheld photocosmetic devices that can be utilized to apply EMR to the skin, e.g., to achieve fractional treatment of the skin (e.g. abstract).  Altshuler et al. teach a method comprising the steps of:
-forming a plurality of pores (micro-holes or islets) on a surface of skin using an apparatus for forming a delivery path for a composition for treatment (e.g. paragraph 0155, 0162, 0184); and 
- a step of applying a composition for treatment on the surface of the skin to inject the composition for treatment into the plurality of pores, including pharmaceutical agents (e.g. paragraphs 0155, 0166, 0168-0170, 0172).  
Altshuler et al. do not teach a step of preparing a composition for treatment by stirring a powder-type preparation and a solvent.  This is made up for by the teachings of Worle et al. 
Worle et al. teach a step of preparing a composition for treatment by stirring a powder-type preparation and a solvent (e.g. abstract; Claim 1; paragraph 0077). Worle et al. teach the formulations are useful as carriers in cosmetic and pharmaceutical  formulations (e.g. paragraphs 0007, 0040, 0068, 0069, 0081). 
Regarding Claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing to select the composition of Worle et al. for use in the method of Altshuler et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have been motivated because Altshuler et al. teach the use of compositions comprising pharmaceutical agents, but provide no details on the remainder of the composition ingredients or the method of producing the composition.  One of ordinary skill in the art would have predicted success as Worle et al. teach compositions and methods for delivering cosmetic and pharmaceutical agents, which are suggested by Altshuler et al. 
Regarding Claims 2-4, 7, and 8, Worle et al. further teach a step of preparing the powder-type preparation comprising: a step of preparing a liquid material comprising monoolein-melt solution; a step of preparing a dispersion using the liquid material; a step of preparing an excipient comprising a therapeutic ingredient; and a step of granulating the powder-type preparation using the excipient and the dispersion, wherein the step of preparing the liquid material comprises: a step of preparing an oil phase solution comprising monoolein; and a step of preparing a water phase solution comprising glycerin and a surfactant and wherein in the step of preparing the dispersion, the oil phase solution and the water phase solution are mixed and oil phase particles of the oil phase solution are fractionated by the surfactant (e.g. paragraphs 0017, 0040-0047, 0050, 0068, 0077-0081; Examples; Claims 1 ). 
Regarding Claim 5, Worle et al. further teach in the step of granulating the powder-type preparation, the excipient is injected into a fluidized-bed granulator by spraying the prepared dispersion, so that the powder-type preparation is granulate (e.g. paragraphs 0070, 0077, Examples).
Regarding Claim 9, Worle et al. teach that the preparation may have a cubosome-type structure (e.g. Examples). 
Regarding Claims 10 and 11, Altshuler et al. further teach that in the step of forming the plurality of pores on the surface of skin, the plurality of pore have a diameter of 10 µm to 1 mm (which overlaps the range of 200 µm or less) on the surface of the skin, and are formed by light having a wavelength in a range of 300-11,000 nm (which overlaps the range of 1800nm or higher to 2000nm or less) (e.g. paragraph 0025, 0095-0096, 0120-0121).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Altshuler et al. (US 2008/0058783) in view of Worle et al. (US 2007/0134336), as applied to claims 1-5 and 7-11, and further in view of Sand et al. (US 2009/0053290). 
Regarding Claims 1-5 and 7-11, the teachings of Altshuler and Worle are described supra. Worle et al. teach the inclusion of vitamins (e.g. paragraph 0068), but do not specifically teach vitamin C or vitamin A.  This is made up for by the teachings of Sand et al. 
Sand et al. teach transdermal delivery compositions and topical compositions for application to the skin (e.g. abstract). Sand et al. teach the composition may include vitamin C or vitamin A (retinol) (e.g. paragraphs 0107, 0184, 0186, 0261; Claim 25 and 43). Sand et al. teach that the composition may be paired with laser-based skin remodeling (e.g. abstract, 0176; Claim 75).
Regarding Claim 6, it would have been obvious to one of ordinary skill in the art to have selected vitamins A or C as taught by Sand et al. for use in the method of Altshuler and Worle et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both Sand and Worle are useful as compositions comprising cosmetic and pharmaceutical ingredients, including vitamins, and one of ordinary skill would have been motivated in order to provide the benefits of skin treatment, as taught by Sand et al.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619